DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent January 6, 2022, claim(s) 1-11 is/are pending in this application; of these claim(s) 1 and 9 is/are in independent form.  Claim(s) 1, 2, and 4-8 is/are currently amended; claim(s) 9 and 10 is/are previously presented; claim(s) 3 is/are original; claim(s) 11 is new.
Response to Arguments
Applicant's arguments filed January 6, 2022 regarding the drawings have been fully considered but they are not persuasive.  Although some of the text is clearer, the Examiner suggests uploading black and white text rather than grey or colored text for more legible text.
Applicant’s arguments, see page 7 lines 13-16, filed January 6, 2022, with respect to the Specification have been fully considered and are persuasive.  The objection of the Specification has been withdrawn. 
Applicant’s arguments, see page 7 line 17 - 20, filed January 6, 2022, with respect to claim 6 have been fully considered and are persuasive.  The objection of claim 6 has been withdrawn. 
Applicant’s arguments, see page 7 lines 21 - 25, filed January 6, 2022, with respect to claims 1-8 and 10 have been fully considered and are persuasive.  The rejection of claims 1-8 and 10 has been withdrawn (these claims had previously been rejected under 35 U.S.C. § 112).
The declaration under 37 CFR 1.132 filed January 6, 2022 is sufficient to overcome the rejection of claims 1-8, 10, and 11 based upon unexpected results.  See, for example, page 4-11 of the declaration.
.
The declaration under 37 CFR 1.132 filed January 6, 2022 is insufficient to overcome the rejection of claim 9 based upon 35 U.S.C. § 103 as set forth in the last Office action because:  the showing is not commensurate in scope with the claims.  The claims do not include the element of an ITS2 region corresponding the declaration because claim 9 is an independent claim and not dependent on independent claim 1.
Applicant's arguments filed January 6, 2022 regarding claim 9 have been fully considered but they are not persuasive.  Claim 9 is not dependent on claim 1, as Applicant alleges in Applicant’s arguments, see page 9 line 10 – 14.  Instead, claim 9 is an independent claim that does not include limitations for an ITS2 region, which was one of the elements discussed in the Declaration.  Therefore, the rejection of independent claim 9 is not withdrawn.

Allowable Subject Matter
Claims 1-8, 10, and 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As discussed in the Declaration document, the ITS2 region is unexpectedly superior species relative to the genus of multiple region types (including the trnl region) taught in the closest reference, Cheng et al.  Applicant's Declaration provided evidence that the independent claim 1, which is limited to using ITS2 region, is an improvement over the prior art.
The Examiner notes that “Chinese patent medicine” is a phrase that is a term of art.

Drawings
The drawings are objected to because the text in each figure is illegible.  The Examiner suggests using black and white text rather than grey text.  Corrected drawing sheets in compliance with 37 CFR 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Cheng” in view of “Han,” which correspond to:

Scientific reports 4.1 (2014): 1-12.
Han, Jianping, et al. "An authenticity survey of herbal medicines from markets in China using DNA barcoding." Scientific reports 6.1 (2016): 1-9.

As to claim 9, Cheng teaches a kit (Cheng page 9 column 2 paragraph 2: materials and methods) for monitoring the quality of traditional Chinese patent medicines (Cheng Abstract: a method for assessing the quality of traditional Chinese medicine using genomics, including Liuwei Dihuang Wan, a Chinese patent medicine), comprising a plant genomic DNA extraction kit (Cheng page 10 column 1 paragraph 2:  materials and methods for DNA extraction for quantification), a high-throughput sequencing platform (Cheng page 10 column 2 paragraph 2: materials and methods for applying a GS-Titanium sequencer to read the amplicons), sequencing data filtering software (Cheng page 10 column 2 paragraph 3: filtering the raw sequence data using the MOTHUR software package to remove small sequences, low quality sequences, and certain sequence barcodes).
However, Cheng does not teach:
short reads alignment software, and short reads assembly software (Han page 7 paragraph 3 and document title: mapping reads by annotating them and delimiting them for later ITS2 assembly from sequences of Chinese herbal medicine).
Nevertheless, Han teaches:
short reads alignment software, and short reads assembly software (Han page 7 paragraph 3 and document title: using assembly software with a CodonCode Aligner software to obtain the complete ITS2 sequences of Chinese herbal medicines).
Cheng and Han are in the same field of authenticating Chinese medicine.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng to include the teachings of Han because assembly before (See Han page 7 paragraph 3, pasting into the Traditional Chinese Medicine Database).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0032153 A1:  The filing date of the provisional patent application is after the PCT filing date of the instant application, but helps to define terminology.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        February 12, 2022